                             UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF NORTH CAROLINA

                               NO. 1:08-CR-00186-NCT


UNITED STATES OF AMERICA                    )
                                            )
                                            )
              v.                            )      NOTICE OF APPEAL
                                            )
                                            )
DONALD TIBERIO ARMSTRONG,                   )
    Defendant                               )


       Notice is hereby given that Donald Tiberio Armstrong, Defendant in the above-

named case, appeals to the United States Court of Appeals for the Fourth Circuit from

the final judgment on revocation of supervised release dated May 30, 2019.

       Since the defendant is an indigent person now confined to the Bureau of Prisons

for 37 months, the defendant is indigent as defined by law and he requests the

appointment of counsel.

       This the 3rd day of June, 2019.

                             By:    /s/ Jamie L. Vavonese
                                    Jamie L. Vavonese
                                    NC State Bar No. 34264
                                    VAVONESE LAW FIRM, PC
                                    PO BOX 1656
                                    Raleigh, NC 27602
                                    (919) 833-7454
                                    (919)833-7457 (Fax)
                                    jlv@vavolaw.com




     Case 1:08-cr-00186-NCT Document 129 Filed 06/03/19 Page 1 of 2
                              CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served upon Assistant United

States Attorney by delivering a copy electronically at the following address:

                              Terry Meinecke
                              Assistant United States Attorney
                              Terry.meineckel@usdoj.gov



This 3rd day of June, 2019.


                              By:    /s/ Jamie L. Vavonese
                                     Jamie L. Vavonese
                                     NC State Bar No. 34264
                                     VAVONESE LAW FIRM, PC
                                     PO BOX 1656
                                     Raleigh, NC 27602
                                     (919) 833-7454
                                     (919)833-7457 (Fax)
                                     jlv@vavolaw.com




     Case 1:08-cr-00186-NCT Document 129 Filed 06/03/19 Page 2 of 2
